DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application/Amendment/Claims
Claims 1-3, 5, 13, 16, 19-20, 25 and 28-37, filed 26 September 2021, are pending and are the subject of the present Official action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1-3, 5, 13, 16, 19-20, 25 and 28-37 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Baumhof et al. (“Baumhof I”; WO 2012/013326; IDS of 28 January 2019). 
The claimed invention is drawn to a pharmaceutical composition and kits thereof, comprising: (A) a complex, comprising: a) cationic and/or polycationic components comprising PEI and lipidic cationic components; and b) at least one RNA molecule, wherein the charge of complex (A) is negative; and wherein the complex does not include mRNA encoding an antigen, and (B) at least one polypeptide antigen selected from the group consisting of: (i)    an antigen from a pathogen associated with infectious disease; (ii)  an antigen associated with allergy or allergic disease; (iii) an antigen associated with autoimmune disease; and (iv) an antigen associated with a cancer or tumor disease, or an antigenic fragment of said antigen.
The N/P ratio may be below 1, 0.9, 0.7, or in the range of 0.1-0.9, or 0.4-0.9, or 0.5-0.9. The nucleic acid molecule cargo may be an immunostimulatory RNA (isRNA). The lipidic cationic components and the RNA molecule comprised in complex (A) may be in a mass ratio in the range of 1:1.2 to 1:15. The cationic components of the carrier comprised in said complex may be cationic polypeptides. The polypeptide antigen may be included in the complex. 
The polypeptide antigen may be from a pathogen selected from Influenza virus, Rabies virus, Hepatitis B virus, human Papilloma virus (hPV), Bacillus anthracis, Respiratory syncytial virus (RSV), Herpes simplex virus (HSV), and Mycobacterium tuberculosis, and if from Influenza virus, may comprise Hemagglutinin (HA), Neuraminidase (NA), Nucleoprotein (NP), Ml protein, M2 protein, NS1 protein, NS2 protein, PA protein, PB1 protein, PB1-F2 protein and/or PB2 protein of Influenza virus. 

Baumhof I teaches a polymeric carrier cargo complex comprising an immunostimulatory nucleic acid conjugated to cationic components and optionally, an antigen for immunostimulation, and/or vaccine formulations. See abstract for example. See page 8 first full paragraph for PEI. At least Fig. 3 of Baumhof I teaches that N/P ratios below 1 are advantageous for in vivo transfection, and specifically exemplifies an N/P ratio of 0.7, which is considered to render the composition of (A) negative. Baumhof I at page 89 teaches vaccination against the influenza virus. Baumhof I inherently teaches the influenza polypeptide antigens listed in claim 31, since the list of proteins therein comprises the entirety of the proteome encoded by the influenza genome. Baumhof I teaches including polypeptides including cancer antigens such as the instantly recited p53 (among others) at pages 42 and 43 for example.  Figure 5 teaches mass ratios of lipidic cationic components to RNA of 1:1 to 1:5. Claim 5 of Baumhof I originally filed provides a N/P ratio in the range of 0.1-1. The invention is anticipated therefore.

Claim(s) 1-3, 5, 13, 16, 19-20, 25 and 28-37 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Baumhof et al. (“Baumhof II”; WO 2012/113413). 
The claimed invention is relied upon as discussed above.
Baumhof II teaches a polymeric carrier cargo complex comprising an immunostimulatory nucleic acid conjugated to cationic components and optionally, an antigen for immunostimulation, and/or vaccine formulations. See abstract for example. See page 6 first full .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 1-3, 5, 13, 14, 16, 20, 25, 28-31 and 33-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 8,968,746. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims embrace a method of stimulating an immune response comprising the use of a polymeric carrier cargo complex comprising cationic peptides or proteins, a cargo at least one nucleic acid molecule, and a peptide antigen, wherein the N/P ratio of the cationic components of the polymeric carrier to the at least one nucleic acid molecule is in the range of 0.1-1 (see particularly claims 1, 8, and 10), and since the instantly pending claims recite products useful in this method. Furthermore, the specification of the patented claims .

Claim(s) 1-3, 5, 13, 14, 16, 20, 25, 28-31 and 33-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,421,255. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets embrace compounds for stimulating an immune response comprising the use of a polymeric carrier cargo complex comprising cationic peptides or proteins, a cargo comprising an immunostimulatory nucleic acid molecule, and a peptide antigen, wherein the N/P ratio of the cationic components of the polymeric carrier to the at least one nucleic acid molecule is in the range of 0.1-1. See paragraph [0106], which teaches the ideal N/P range is 0.1-1 and claims 1, 10 and 15. Furthermore, the specification of the patented claims discloses N/P ratios that overlap the instantly recited N/P ratios as well as vaccines directed to the influenza virus as discussed above in the anticipation rejection over the claims of 9,421,255. The claim sets are patentably indistinct therefore.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Douglas Schultz, PhD whose telephone number is (571)272-0763.  The examiner can normally be reached on M-F 8-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


J. D. SCHULTZ
Primary Examiner
Art Unit 1633


/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633